

EXHIBIT 10.31

GENERAL RELEASE
This General Release (this “Release”) is executed by Joseph Lagani (“Executive”)
pursuant to Section 9(e) of the Employment Agreement between Executive and
Martha Stewart Living Omnimedia, Inc. dated as of November 8, 2011 (the
“Employment Agreement”).
WHEREAS, Executive’s employment with the Company has terminated;
WHEREAS, the Company and Executive intend that the terms and conditions of the
Employment Agreement and this Release shall govern all issues relating to
Executive’s employment and termination of employment with the Company;
WHEREAS, Executive acknowledges that the consideration to be provided to
Executive under the Employment Agreement is sufficient to support this Release;
and
WHEREAS, Executive understands that the Company regards the representations by
Executive in the Employment Agreement and this Release as material and the
Company is relying upon such representations in paying amounts to Executive
pursuant to the Employment Agreement.
EXECUTIVE THEREFORE AGREES AS FOLLOWS:
1.    Executive’s employment with the Company terminated on December 31, 2013,
and Executive has and will receive the payments and benefits set forth in
Section 9 of the Employment Agreement in accordance with the terms and subject
to the conditions thereof.
2.    Executive understands and agrees that pursuant to his 2013 Commission
Plan, Executive is entitled to 1) Executive’s earned annual commission payment,
such payment to be paid on or about February 14, 2014; 2) Executive’s home base
over goal payment, if eligible, such payment to be calculated based on
Executive’s 2013 Commission Plan and to be paid no earlier than the last payroll
date for the Company in March 2014; and 3) any home base variable compensation
for the January/February 2014 print issue of Martha Stewart Living, if any, such
payment to be calculated based on Executive’s 2013 Commission Plan and to be
paid no earlier than the last payroll date for MSLO in April 2014. Executive
further understands and agrees that any revenue calculations for the payments
set forth in this paragraph 2 have been adjusted for certain adjustments taken
by the Company related to the KSL Media bankruptcy.
3.    Executive hereby irrevocably releases the Company, its past and present
parents, subsidiaries and affiliates, and the directors, officers, employees,
shareholders, attorneys, agents, representatives and advisors and the
successors, predecessors and assigns of each of such persons and entities (but
in each case of a director, officer, employee, shareholder, attorney, agent,
representative, or advisor, only in such person’s capacity as a director,
officer, employee, shareholder, attorney, agent, representative or advisor)
(collectively, the “Company Released Parties”) from all claims, counterclaims,
actions, complaints, causes of action, judgments, debts, rights to
indemnification, demands or suits, at law or in equity, known or unknown,
arising from, relating to or otherwise concerning Executive’s service with the
Company and its subsidiaries and affiliates, which Executive or any of his
executors, administrators or heirs and the successors, predecessors and assigns
of each of the foregoing ever had, now have or hereafter can, shall or may have,
for, upon or by reason of any matter, cause or thing whatsoever from the
beginning of time to the effective date of this Release (the “Release of
Claims”). This Release of Claims includes, without limitation, any claims
arising out of federal, state or local wage payment, discrimination, sexual
harassment, hostile work environment, retaliation, and fair employment practice
law, including, without limitation, Title VII of the Civil Rights

1



--------------------------------------------------------------------------------



EXHIBIT 10.31

Act of 1964, as amended, 42 U.S.C. Sections 2000e et seq., the Age
Discrimination in Employment Act, as amended, 29 U.S.C. Sections 621 et seq.
(“ADEA”), the Americans with Disabilities Act, as amended, 42 U.S.C. Sections
12101 et seq., the Family and Medical Leave Act of 1993, as amended, 29 U.S.C.
Sections 2601 et seq., the Fair Labor Standards Act of 1938, as amended, 29
U.S.C. Sections 201 et seq., the Employment Retirement Income Security Act of
1974, as amended, 29 U.S.C. Sections 1001 et seq., and any other federal, state
or local law or ordinance (whether common law or statutory) dealing with
discrimination in employment on the basis of sex, gender, age, race, color,
national origin, religion, disability or equal pay requirements, or other
protected category, including, without limitation, such claims based on theories
of the mental and physical condition, sexual harassment, hostile work
environment, retaliation, contract or tort. Excluded from the scope of this
Release of Claims, however, are: (i) any rights Executive has to receive the
payments and benefits set forth in Section 9 of the Employment Agreement in
accordance with the terms and subject to the conditions thereof; (ii) any rights
Executive has arising after the effective date of this Release under Executive’s
Stock Option Agreements dated November 8, 2011 and Restricted Stock Unit
Agreements dated November 8, 2011; and (iii) any rights Executive has or
hereafter acquires to indemnification and advancement of expenses in accordance
Section 11 of the Employment Agreement or the provisions of certificates of
incorporation, by-laws or other governing documents of the Company and its
subsidiaries and affiliates. Executive covenants not to sue the Company or any
other person or entity described above, at law or in equity, in any forum, for
any claims, counterclaims, actions, complaints or causes of actions that are
within the scope of this Release of Claims.
4.    Executive hereby acknowledges and confirms that: (i) he was advised by the
Company to consult with an attorney of his own selection regarding the terms of
this Release of Claims; (ii) he was given a period of not fewer than forty-five
(45) days to consider the terms of this Release of Claims and to consult with an
attorney of his own selection with respect thereto, although he was free to sign
this Release of Claims at any time during such period; and (iii) he knowingly
and voluntarily accepts the terms of this Release of Claims.
5.    Executive understands that he may revoke this Release of Claims with
respect to claims arising under ADEA at any time within seven (7) days of the
date of his signing by providing written notice to the Company at the address
specified in Section 15 of the Employment Agreement, and that with respect to
claims arising under ADEA, this Release of Claims will take effect only upon the
expiration of such seven-day revocation period and only if he has not timely
revoked it.
6.    All employees in the Company were eligible to be selected for separation
of employment as part of the Company’s Fall 2013 Restructuring Program. Eligible
employees were selected for separation based on various reasons including but
not limited to demonstrated job performance, demonstrated skills and abilities
and the needs of the business. Executive acknowledges receipt of the attached
Exhibit “A” which contains information regarding the job titles and ages of all
eligible employees selected and not selected for separation of employment as
part of the Program.
7.    The invalidity or unenforceability of any provision or provisions of this
Release shall not affect the validity or enforceability of any other provision
of this Release, which shall remain in full force and effect.
8.    The validity, interpretation, construction and performance of this Release
shall be governed by the law of the State of New York without regard to its
conflicts of law principles. In the event of any dispute regarding this Release,
the provisions of Section 24 of the Employment Agreement shall govern.
9.    Executive agrees to direct all prospective employers seeking employment
references to contact in writing the Human Resources Department, or such other
person as the Company may designate from time to time.

2



--------------------------------------------------------------------------------



EXHIBIT 10.31

When contacted in such manner, consistent with Company policy, the Company shall
only provide Executive’s dates of employment and title to such prospective
employers.
10.     Executive agrees to keep the existence and terms of this Release, and
the circumstances leading up to such Release, confidential. Accordingly,
Executive shall not disclose such information to any person or entity, including
but not limited to, current, former or future employees of the Company. This
confidentiality requirement, however, shall not prohibit you from: (1)
disclosure to your spouse or partner, attorney, tax agencies, or as otherwise
required by law; (2) disclosing the confidentiality and non-interference
provisions of this Release to any prospective or actual employer or anyone
acting as your agent or on your behalf.
11.     The parties acknowledge that this Release is not an admission on either
of their parts. Accordingly, this Release may not be admissible in any forum as
an admission of any kind; provided that this sentence shall not prohibit either
party from admitting into evidence the terms of this Release for the sole
purpose of enforcing such terms. The parties further agree that questions
regarding the interpretation of the language of the Release shall not be
presumptively interpreted against the drafter as the Release is a product of
negotiations between the parties.
12.    You represent that you have not, and agree that you will not, in any way
disparage the Company or make or solicit any comments, statements or the like,
to the media, to current, future or former employees or to others, that may be
considered to be derogatory or detrimental to the good name or business
reputation of the Company. You understand that any unauthorized disclosure or
disparagement by you or by anyone to whom you disclose such information will be
considered a breach of this Release. The Company shall inform its Chief
Executive Officer, Chief Financial Officer, and General Counsel not to, directly
or indirectly, make or publish any disparaging (whether written or oral)
regarding the Executive of his business activities.
13.     The provisions of Section 10(c)(1) and 10(c)(2) of the Employment
Agreement shall not apply to any former employee of the Company whose employment
was involuntarily terminated.
14.     The Employment Agreement and this Release constitute the entire
understanding between the parties with respect to the subject matter hereof.
Executive has not relied on any oral statements that are not included in the
Employment Agreement or this Release.


Date: February 19, 2014             /s/ Joseph Lagani        
Joseph Lagani
Agreement, as to Sections 12 and 14:
Martha Stewart Living Omnimedia, Inc.
By: /s/ Allison Hoffman        
Name: Allison Hoffman        
Title: EVP, General Counsel & Corp. Secretary
Date: February 24, 2014        

3

